Title: John Thaxter to John Adams, 5 April 1781
From: Thaxter, John
To: Adams, John


     
      Sir
      Leyden April 5th. 1781. 9 o Clock P.M.
     
     Knowing that the Fever of your dear Charles is a Source of continual Anxiety to You, any thing tending to decrease or remove it cannot fail to be agreable. The Fit of this day was mild and only of an hour and an half or two hours duration. It came on at ten—he laid upon his Bed during the Fit, and rose up after it very gay and merry, dined with Us and has been in good Spirits all the Afternoon, and is now reading Gil Bias very devoutly—he will have an easy Night of it. The Professor has been here and says every thing goes on agreably to his Wishes.
     I have recieved the English Papers that Mr. De Neufville forwarded.
     
      I have the Honour to be, with the most perfect Respect, Sir, your most obedient & most humble Servant,
      J. Thaxter
     
    